NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0326n.06

                                           No. 09-4362

                            UNITED STATES COURT OF APPEALS                               FILED
                                 FOR THE SIXTH CIRCUIT                              Mar 26, 2012
                                                                              LEONARD GREEN, Clerk
STANLEY CORNELL,                                     )
                                                     )
       Petitioner-Appellant,                         )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE NORTHERN DISTRICT OF
UNITED STATES OF AMERICA,                            )       OHIO
                                                     )
       Respondent-Appellee.                          )




       BEFORE: MARTIN and McKEAGUE, Circuit Judges; CALDWELL, District Judge.*



       PER CURIAM. Stanley Cornell appeals a district court order denying his motion to vacate

his sentence filed pursuant 28 U.S.C. § 2255.

       A jury found Cornell guilty of conspiracy to possess with the intent to distribute cocaine in

violation of 21 U.S.C. § 841(a) and knowingly using a communication facility to facilitate acts

constituting a felony, in violation of 21 U.S.C. § 843(b). He was also convicted of violating 21

U.S.C. § 841(a)(1) for possession and distribution of cocaine. The district court sentenced Cornell

to an effective term of life in prison. We affirmed the district court’s judgment on appeal. United

States v. Cornell, 162 F. App’x 404, 419 (6th Cir. 2006). The Supreme Court denied Cornell’s

petition for a writ of certiorari. Cornell v. United States, 549 U.S. 828 (2006).

       In 2007, Cornell filed his motion to vacate, asserting that the prosecutor committed

misconduct by presenting the perjured testimony of Special Agent John Clayton. He stated that his



       *
       The Honorable Karen K. Caldwell, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                              No. 09-4362
                                                  -2-

trial counsel rendered ineffective assistance by failing to discover that Clayton gave false testimony

before the grand jury and by failing to impeach Clayton during trial with Clayton’s prior inconsistent

statements. Cornell subsequently moved to add additional claims to his motion to vacate. Cornell

alleged that the prosecutor committed misconduct by presenting the perjured testimony of Drug

Enforcement Administration Agent Lee Lucas. Cornell asserted that his trial counsel was ineffective

by failing to properly investigate Lucas’s background and to impeach Lucas during trial. Cornell

moved for leave to conduct discovery, seeking, among other things, documents concerning Lucas’s

actions in his and other cases.

        A magistrate judge recommended denying Cornell’s motion to add claims regarding Lucas

and denying as moot Cornell’s motion for discovery to the extent it sought materials concerning

Lucas. The magistrate judge further recommended denying the motion to vacate. Over Cornell’s

objections, the district court adopted the magistrate judge’s recommendation, denied the motion to

vacate, and declined to issue a certificate of appealability. In response to Cornell’s motion for

reconsideration, the district court vacated in part its prior denial of a certificate of appealability. The

court granted a certificate of appealability as to its denial of Cornell’s motion for discovery, his

claims concerning Lucas, and his claim of ineffective assistance of counsel. We declined to expand

the certificate of appealability.

        On appeal, Cornell argues that: 1) the district court erred by denying him the opportunity to

conduct discovery relating to Lucas; 2) his counsel rendered ineffective assistance by failing to
properly investigate Lucas’s background and to impeach him at trial; and 3) the prosecutor

committed misconduct by presenting Lucas’s perjured testimony and by withholding impeachment

evidence concerning Lucas.

        When reviewing the denial of a section 2255 motion, we review legal issues de novo and

uphold factual findings unless they are clearly erroneous. Adams v. United States, 622 F.3d 608,

610-11 (6th Cir. 2010). We review the district court’s denial of discovery for an abuse of discretion.

Cornwell v. Bradshaw, 559 F.3d 398, 410 (6th Cir. 2009).
                                            No. 09-4362
                                                -3-

       Under Rule 6(a) of the Rules Governing Section 2255 Proceedings, a district court may

authorize a movant to conduct discovery upon a showing of good cause. Good cause is established

“‘where specific allegations . . . show reason to believe that [the movant] may, if the facts are fully

developed, be able to demonstrate’” entitlement to relief. Bracy v. Gramley, 520 U.S. 899, 908-09

(1997) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)); Williams v. Bagley, 380 F.3d 932, 974

(6th Cir. 2004).

       We find that the district court abused its discretion in denying Cornell the opportunity to

conduct discovery relating to Agent Lucas. Our review of the record indicates that although Cornell

has not alleged specific facts tending to show that Lucas engaged in wrongdoing in this case, he has

identified a notorious history of misconduct by Lucas that gives us pause. See United States v.

Henderson, No. 1:07-CR-68, 2010 WL 3075079, at *2 (N.D. Ohio 2010 ). This history provides

reason to believe that Cornell may be able to demonstrate entitlement to relief if the facts are fully

developed.

       Therefore, the district court’s order is vacated only insofar as it denies Cornell’s motion to

supplement or amend his § 2255 motion and denies Cornell’s motion to permit discovery. On

remand, the district court is instructed to (a) allow Cornell to engage in limited discovery relating

to Lucas’s participation in the investigation and prosecution of the charges against Cornell; and (b)

reconsider the motion to supplement or amend the § 2255 motion in light of the fruit of the discovery

permitted.